Opinion on Application por a Rehearing.
On application for leave to reargue this cause our attention is directed to the testimony of Mr. George Schmidt, the president of the bank. While it is true that cheeks coming through the clearing house may be returned at any time before 1 o’clock on Saturday and 4 o’clock on other days, and final payment made at that time, yet on Saturday, November 9,- the cheeks were entered in the account about 11 o’clock, and payment became absolute at 1 o’clock, not because of deposits made on thaij. day, but because there was a balance in the account carried over from the preceding day sufficient to pay the cheeks except the comparatively small sum of $70.09.
This particular fund could not therefore be traced by the plaintiff as in the possession of the bank after the checks were charged to the account.
Application denied.
Smith and Swing, JJ.,. concur.